DETAILED ACTION
Examiner acknowledges receipt of the reply filed 6/23/2021, in response to the restriction requirement mailed 2/24/2021.
Claims 1-24 are pending.  Claims 5, 6, and 9-14 are withdrawn from further consideration for the reasons set forth below.
Claims 1-4, 7, 8, and 15-24 are being examined on the merits in this office action. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Examiner acknowledges applicants election of the following representative species:
Tyr3-octreotate (TATE) as SSTR targeting moiety
Conjugate 57 (Table 2) as specific species of conjugate
Amide bond
Linker location at the C- terminus of the peptide
Lung cancer as the species of cancer
Applicant’s election was made without traverse in the reply filed on 6/23/2021.  Claims 1-4, 7, 8, and 15-24 read on the elected species.
s 5, 6, and 9-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/2021.

Specification
Please note, the specification has not been checked to the extent necessary to determine the presence of all possible error.  Applicant's cooperation is required in correcting any errors of which applicant may become aware in the specification.  MPEP § 608.01.

Claim Objections
Claims 18 and 23 are objected to because of the following informalities:  
Claim 18 should be amended to delete reference to Table 2 and to list the substituents therein (see MPEP 2173.05(s)).
Claim 23 should be amended to recite “delivering DM1 to a tumor in a subject in need thereof, the method comprising”.  Please refer to instant claim 1 for comparison.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 15, 16, and 19-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention."   Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997);   In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) ("[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed."). Thus, an applicant complies with the written description  requirement "by describing the invention, with all its claimed limitations,  not that which makes it obvious," and by using "such descriptive means as  words, structures, figures, 
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention. Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP 2163. 
Further, for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim. In Regents of the University of California v. Eli Lilly & Co., the court stated:
“A written description of an invention  involving a chemical genus, like a description of a chemical species,  'requires a precise definition, such as by structure, formula, [or] chemical  name,' of the claimed subject matter sufficient to distinguish it from other  materials.  Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606;   In re Smythe, 480 F.2d 1376, 1383, 178 USPQ 279, 284-85 (CCPA 1973) ("In other cases, particularly but not necessarily, chemical cases, where there is unpredictability in performance of certain species or subcombinations other than those specifically enumerated, one 
The MPEP further states that if a biomolecule is described only by a functional characteristic, without any disclosed correlation between function and structure of the sequence, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence.”  MPEP 2163.   The MPEP does state that for generic claim the genus can be adequately described if the disclosure presents a sufficient number of representative species that encompass the genus. MPEP 2163.   If the genus has a substantial variance, the disclosure must describe a sufficient variety of species to reflect the variation within that genus. See MPEP 2163.  Although the MPEP does not define what constitute a sufficient number of representative, the Courts have indicated what do not constitute a representative number species to adequately describe a broad generic.  In Gosteli, the Court determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus.   In re Gosteli, 872 F.2d at 1012, 10 USPQ2d at 1618.  
For written description, the analysis considers
(a) Actual reduction to practice, 
(b) Disclosure of drawing or structural chemical formulas, 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed and 
(d) Representative number of examples.
In the instant case:

Claims 1-3, 15, 16, 19, and 20 are drawn to a method of treating a subject in need thereof comprising administering a therapeutically effective amount of a conjugate to the subject, wherein the conjugate comprises an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
Claims 21 and 22 are drawn to a method of inhibiting the rate of growth of a tumor, the size of a tumor or the volume of a tumor, the method comprising contacting the tumor with an effective amount of a conjugate comprising an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
Claims 23 and 24 are drawn to a method of delivering DM1 to a tumor in a subject, the method comprising administering a conjugate to the subject, wherein the conjugate comprises an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
The specification describes in [00120], targeting ligands (also referred to as targeting moieties) as described herein include any molecule that can bind one or more SSTRs, e.g., human SSTR1, SSTR2, SSTR3, SSTR4, or SSTR5. Such targeting ligands can be peptides, antibody mimetics, nucleic acids (e.g., aptamers), polypeptides (e.g., antibodies), glycoproteins, small molecules, carbohydrates, or lipids. In some embodiments, the targeting moiety is somatostatin or a somatostatin analog. In [00123] 
(c) Sufficient relevant identifying characteristic in the way of complete/partial structure or physical and/or chemical properties, functional characteristics when coupled with known or disclosed: and (d) Representative number of examples:
The invention involves a variety of SSTR targeting peptides, e.g., those examples listed in [00123]-[[00150]. Please note that the term “somatostatin receptor (SSTR) targeting moiety” is defined as a peptide … can bind one or more SSTRs, e.g., human SSTR1, SSTR2, SSTR3, SSTR4, or SSTR5.  Such term is not drawn to any specific core structure.
	As stated earlier, the MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable claim 1 is a broad generic with respect all possible SSTR targeting peptides encompassed by the claims.  It must not be forgotten that the MPEP states that if a biomolecule is described only by a functional characteristic (e.g., bind one or more SSTRs) and/or a functional/structural characteristic without any disclosed correlation between function and structure of the biomolecule beyond the examples presented, it is “not sufficient characteristic for written description purposes, even when accompanied by a method of obtaining the claimed biomolecule.”  MPEP 2163.  Here, though the claims may recite some functional characteristics, and even some generic structural features, the claims lack written description because although methods of screening for peptides that bind to somatostatin receptor are provided in the 
Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.  

Claims 1-4, 7, 8, and 15-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating lung cancer, inhibiting the size or growth of, and delivering  mertansine to a lung tumor but does not reasonably provide enablement for other forms of cancer.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008). See also In re Cortright, 49 USPQ2d 1464, 1466 and Bristol-Myers Squibb Co. v. Rhone-Poulenc Rorer Inc., 49 USPQ2d 1370.
By way of background, four cases are of particular relevance to the question of enablement of a method of treating cancers broadly or even generally:
In In re Buting, 418 F.2d 540, 163 USPQ 689 (CCPA 1969), the claim was drawn to “The method of treating a malignant condition selected from the group consisting of leukemias, sarcomas, adenocarcinomas, lymphosarcomas, melanomas, myelomas, and ascitic tumors” using a small genus of compounds. The Court decided that human testing “limited to one compound and two types of cancer” was not “commensurate with the broad scope of utility asserted and claimed”.
In Ex parte Jovanovics, 211 USPQ 907 (Bd. Pat. App. & Inter. 1981) the claims were drawn to  “the treatment of certain specified cancers in humans” by the use of a genus of exactly two compounds, the N-formyl or N-desmethyl derivative of leurosine. 
In Ex parte Busse, et al., 1 USPQ2d 1908 (Bd. Pat. App. & Inter. 1986) claims were drawn to “A therapeutic method for reducing metastasis and neoplastic growth in a mammal” using a single species. The decision notes that such utility “is no longer considered to be “incredible”, but that “the utility in question is sufficiently unusual to justify the examiner's requirement for substantiating evidence. Note also that there is also a dependent claim 5 which specified “wherein metastasis and neoplastic growth is adenocarcinoma, squamous cell carcinoma, melanoma, cell small lung or glioma.” The decision notes that “even within the specific group recited in claim 5 some of the individual terms used actually encompass a relatively broad class of specific types of cancer, which specific types are known to respond quite differently to various modes of therapy.” 
In Ex parte Stevens, 16 USPQ2d 1379 (Bd. Pat. App. & Inter. 1990) a claim to “A method for therapeutic or prophylactic treatment of cancer in mammalian hosts” was refused because there was “no actual evidence of the effectiveness of the claimed composition and process in achieving that utility.”
Pursuant to In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), one considers the following factors to determine whether undue experimentation is required: (A) The breadth of the claims; (B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (E)  The level of predictability in the In re Vaeck, 20 USPQ2d 1438, 1444. 
The analysis is as follows:
 (1) Breadth of claims.
Claims 1-3, 15, 16, 19, and 20 are drawn to a method of treating a subject in need thereof comprising administering a therapeutically effective amount of a conjugate to the subject, wherein the conjugate comprises an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
Examiner expressly notes that instant claim 1 does not set forth a patient population that would be in need of treatment with the claimed conjugates.  Specifically, the claim recites generally “a method of treating”.
Claims 21 and 22 are drawn to a method of inhibiting the rate of growth of a tumor, the size of a tumor or the volume of a tumor, the method comprising contacting the tumor with an effective amount of a conjugate comprising an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
Claims 23 and 24 are drawn to a method of delivering DM1 to a tumor in a subject, the method comprising administering a conjugate to the subject, wherein the conjugate comprises an active agent coupled to a somatostatin receptor (SSTR) 
 (a) Scope of the compounds.  Fully defined conjugates are found in Tables 1-4.
 (b) Scope of the diseases covered.  
Examiner notes that the specification relates to treating cancer with the claimed conjugates comprising mertansine linked to a somatostatin receptor (SSTR) targeting moiety, e.g., para., [0002], [0025].  However, instant claim 1 generally recites “a method of treating a subject” which can be broadly construed to read on all manner of diseases and disorders affecting a subject.  
There are many different types of cancers, but all share one hallmark characteristic: unchecked growth that progresses toward limitless expansion (National Institute of Cancer- understanding and related topics, accessed 8/21/2014 at URL: cancer.gov/cancertopics/understandingcancer at p. 2).  Cancers are highly heterogeneous at both the molecular and clinical level, something seen especially in, for example, the cancers of the breast, brain and salivary glands.  They can occur in pretty much every part of the body.  Id.  Examiner notes that the following prior art is a selection of the recited forms of cancer. 
A. Lung carcinoma is the leading cause of cancer-related death worldwide (Merck Manuals Lung Carcinoma accessed 3/12/2017 at URL merckmanuals.com/professional/pulmonary-disorders/tumors-of-the-lungs/lung-carcinoma).  About 85% of cases are related to cigarette smoking.  Id.  Treatment varies by cell type and by stage of disease.  Primary treatments include surgery (depending on cell type and stage), chemotherapy and radiation therapy.  Id.    
Id. Treatment may include surgical resection, chemotherapy, radiation therapy, high-dose chemotherapy with stem cell transplantation, cis-retinoic acid, and immunotherapy. Id.
C. There are many types of colorectal cancers.  See, e.g., Merck Manual Colorectal Cancer accessed 8/21/2014 at URL merckmanuals.com/home/digestive_disorders/tumors_of_the_digestive_system/colorectal_cancer.html).  Almost all cancers of the large intestine and rectum (colorectal) are adenocarcinomas, which develop from the lining of the large intestine (colon) and rectum.  Id.  In Western countries, cancer of the large intestine and rectum is one of the most common types of cancer and the second leading cause of cancer death.  Id.  Colon cancer is more common among women, and rectal cancer is more common among men.  Id. 
D. Prostate Cancer covers a variety of cancer types. See e.g., Merck Manual Prostate Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/prostate_cancer.html?qt=prostate cancer&alt=sh.  Among men in the United States, prostate cancer is the most common cancer and one of the most common causes of cancer death.  Id. 
The great majority of types of prostate cancers are not treatable with pharmaceuticals.  Id. 
Id.  No potentially curative treatment exists except surgery, but most people have advanced stage disease at presentation and are inoperable at the time of diagnosis. Id.  People with cholangiocarcinoma are generally managed - though not cured - with chemotherapy, radiation therapy, and other palliative care measures. Id.  These are also used as additional therapies after surgery in cases where resection has apparently been successful (or nearly so).  Id.  
F. Thyroid cancer.  There are four general types of thyroid cancer (papillary, follicular, medullary, and anaplastic) (Thyroid cancer accessed 3/12/2017 at URL merckmanuals.com/professional/endocrine-and-metabolic-disorders/thyroid-disorders/thyroid-cancers).  Most thyroid cancers manifest as asymptomatic nodules. Id.  Rarely, lymph node, lung, or bone metastases cause the presenting symptoms of small thyroid cancers.  Id.  Diagnosis is often by fine-needle aspiration biopsy but may involve other tests. Id. Treatment is surgical removal, usually followed by ablation of residual tissue with radioactive iodine.  Id.
G.  Renal Cancer. Renal cell carcinoma (RCC) is the most common renal cancer, accounting for 90 to 95% of primary malignant renal tumors (Renal cell carcinoma, accessed 3/12/2017 at URL merckmanuals.com/professional/genitourinary-disorders/genitourinary-cancer/renal-cell-carcinoma).  Id.  Symptoms (most often gross Id.  Diagnose of RCC is by MRI or contrast-enhanced CT, as well as testing of liver function.  Id.  Treatment of localized RCC is by radical nephrectomy, whereas advanced RCC is treated by palliative surgery, radiation therapy, targeted drug therapies, and/or interferon alfa-2b or IL-2.  Id.
H. Bladder Cancer.  Most bladder cancers are of a type called transitional cell, affecting the same kinds of cells (transitional cells) that are usually the cancerous cells responsible for renal pelvis and ureter cancers.  See e.g., Merck Manual Bladder Cancer accessed 8/21/2014 at URL: merckmanuals.com/home/kidney_and_urinary_tract_disorders/cancers_of_the_kidney_and_genitourinary_tract/bladder_cancer.html.  More than 70,000 new cases of bladder cancer are diagnosed every year in the United States and about 15,000 people die of bladder cancer every year.  Id. About 3 times as many men as women develop bladder cancer. Smoking is the greatest single risk factor and seems to be one of the causes in at least half of all new cases.  Id.
(2)  The nature of the invention and predictability in the art:  With specific reference to cancer, Ex parte Kranz, 19 USPQ2d 1216, 1219 notes the “general unpredictability of the field  [of] …anti-cancer treatment.”  In re Application of Hozumi et al., 226 USPQ 353 notes the “fact that the art of cancer chemotherapy is highly unpredictable”.  More generally, the invention is directed toward medicine and is therefore physiological in nature.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).
(3) Direction or Guidance:  The guidance provided is limited.  The specification fails to provide guidance on how a mertasine-SSTR targeting moiety conjugate would be sufficient to treat all forms of cancer. The specification includes information from 2 lung cancer cell line.  
However, the skilled artisan does not have sufficient guidance to extrapolate the limited teachings from two lung cancer cell lines to entirely different forms of cancer (body location and disease etiologies).  The skilled artisan cannot predict which of the highly variable types of cancer known in the art would be suitable for treatment with the claimed mertasine-SSTR targeting moiety conjugates, much less dosage amounts and routes of administration.  Accordingly, the specification provides little guidance over the scope of the presently pending claims. 
(4) State of the Prior Art: A review of the relevant art yielded a diverse array of treatment options for those suffering from various forms of cancer.  Traditional therapies include chemotherapy, radiotherapy and surgery.  
Schellenberger et al. (WO 2013/130683- cited in IDS filed 2/18/2020) teach “extended recombinant polypeptide (XTEN) compositions, conjugate compositions comprising XTEN and XTEN linked to cross-linkers useful for conjugation to pharmacologically active payloads, methods of making highly purified XTEN, methods of making XTEN-linker and XTEN-payload conjugates, and methods of using the XTEN-crosslinker and XTEN-payload composition” (abstract).  Schellenberger et al. teach that the conjugates can be used to treat cancer including lung cancer (e.g., paras. [0025], 
Sun et al. (Curr Drug Delivery 8:2-10 (2011)- cited in IDS filed 2/18/2020) teach somatostatin receptors (SSTRs), especially SSTR subtype 2, are found expressed at relatively higher levels in many tumor cells and in tumoral blood vessels relative to normal tissues. This creates an opportunity for developing various cytotoxic SST conjugates that selectively target SSTR2-specific sites (abstract).  These cytotoxic SST conjugates should deliver chemotherapeutic agents to receptor-specific sites, enhance anti-tumor efficacy, reduce toxic side effects to normal tissues, and to some extent, overcome MDR. These and other peptide conjugates may possibly represent a newer generation of receptor-targeted cancer therapeutics.  Id.  Although many metastatic in advanced cancers express SSTR subtype 2, not all due, in fact, more than one receptor or receptor subtypes are frequently found expressed in many of the same tumors.  Therefore, a combination of or multiple-targeting therapy should also be considered via targeting two or more receptors or receptor subtypes (p. 8).
Dumontet et al. (nature reviews drug Discovery 9:790-803 (2010)) teach that microtubules are dynamic filamentous cytoskeletal proteins composed of tubulin and are an important therapeutic target in tumour cells. Agents that bind to microtubules have been part of the pharmacopoeia of anticancer therapy for decades and until the advent of targeted therapy, microtubules were the only alternative to DNA as a therapeutic target in cancer (abstract).  A large number of chemically diverse 
(5)  Working Examples:  Examples 1-7 teach synthesis of conjugates 1-7.  Example 8 teaches inhibition of cell proliferation of specific conjugates in a human lung cancer cell line.  Example 9 teaches specificity of 2 conjugates for SSTR receptor subtype 2.  Examples 11-13 teach nanoparticles formulations and pharmacokinetics comprising 2 of the claimed conjugates.  Example 14 teaches specific conjugates 
No other forms of cancer were assessed other than the two lung cancer cell lines.  
	(6) Skill of those in the art:  The relative skill of those in the art is high.
(7) The quantity of experimentation needed:  Given the fact that, historically, the development of new cancers drugs has been difficult and time consuming, and especially in view of factors 1-6, the quantity of experimentation needed is expected to be undue.
MPEP 2164.01(a) states, “A conclusion of lack of enablement means that, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” That conclusion is clearly justified here.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-4, 7, 8, 15-17, and 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schellenberger et al. (WO 2013/130683- cited in IDS filed 2/18/2020).
Schellenberger et al. teach “extended recombinant polypeptide (XTEN) compositions, conjugate compositions comprising XTEN and XTEN linked to cross-linkers useful for conjugation to pharmacologically active payloads, methods of making highly purified XTEN, methods of making XTEN-linker and XTEN-payload conjugates, and methods of using the XTEN-crosslinker and XTEN-payload composition” (abstract). 
Schellenberger et al. teach that the conjugates can be used to treat cancer including lung cancer (e.g., paras. [0025], [402], [0409]-[0414], Table 16).  The reference further teaches the conjugates can be used in a method of inhibiting tumor growth, the size or volume of the tumor, e.g., Exs. 51, 52, 75 and 76.  The conjugates further can be used in methods of delivering mertansine to a tumor (pp. 257-258).
Several conjugates, e.g., 135-138 (page 257), comprises octreotide-XTEN-mertansine (not an antibody).  Please note that the linker binds to the peptide via a covalent bond at the C terminus.
The conjugates and methods of treatment taught by Schellenberger et al. anticipate instant claims 1-4, 7, 8, 15-17, and 19-24.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4, 7, 8, and 15-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,750,818 (hereinafter “the ‘818 patent”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.  The instant application derives from the ‘818 patent.  
Examiner expressly notes that the instant application is a divisional of Appl. 15/652947 (issued as Pat. No. 10,624,967).  However, Appl. 15/652947 is a continuation of Appl. 15/382487 (issued as Patent No. 9,750,818; the ‘818 patent [grandparent application]).  Accordingly, a double patenting rejection is appropriate and 
Claim 1 of the ‘818 patent is drawn to conjugate having a structure of 
    PNG
    media_image1.png
    447
    676
    media_image1.png
    Greyscale
[compound 57] or salt thereof. Claim 2 of the ‘818 patent is drawn to a pharmaceutical composition comprising the conjugate of claim 1.
Instant claims 1-4, 7, and 15-20 are drawn to a method of treating a subject in need thereof comprising administering a therapeutically effective amount of a conjugate to the subject, wherein the conjugate comprises an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
Instant claims 21 and 22 are drawn to a method of inhibiting the rate of growth of a tumor, the size of a tumor or the volume of a tumor, the method comprising contacting the tumor with an effective amount of a conjugate comprising an active agent coupled to a somatostatin receptor (SSTR) targeting moiety by a linker, wherein the active agent is mertansine (DM1) and wherein the SSTR targeting moiety is a peptide.
Instant claims 23 and 24 are drawn to a method of delivering DM1 to a tumor in a subject, the method comprising administering a conjugate to the subject, wherein the 
Instant claim 18 includes the elected species conjugate 57.
Accordingly, the instant claims are directed to a method comprising administering the patented composition of conjugate 57 (comprising mertansine linked to a somatostatin receptor targeting moiety).
It would be obvious to one of ordinary skill the art at the time of the invention was made that the composition of the ‘818 patent would be used in treating cancer because the patented composition is comprised of a mertansine (DM1; a therapeutic tubulin inhibitor) bound to a somatostatin receptor targeting moiety.  Furthermore, the issued ‘818 patent disclosed, but did not claim the instant methods of comprising a method of treating a subject in need thereof, method of delivering DM1 to a tumor, and a method of inhibiting the rate growth of tumor, comprised of administering the patented compositions (e.g., but not limited to col. 12-14, 161-162; Examples 18 and 19).  The instant case is analogous to Sun Pharmaceutical Industries, Ltd. v. Eli Lilly and Company (Fed. Cir. July 28, 2010), where the courts ruled that obviousness-type double patenting exist between previously-disclosed, but newly-claimed utility.  Therefore, the instant claims are not patentably distinct from the issued claims.  
Accordingly, instant claims 1-4, 7, and 15-24 are rendered obvious by claims 1 and 2 of the ‘818 patent.


Conclusion
No claims are allowed.
Claims 1-24 are pending.  Claims 5, 6, and 9-14 are withdrawn.
Claims 1-4, 7, 8, and 15-24 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KRISTINA M HELLMAN/Examiner, Art Unit 1654